Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is being considered by the examiner.
Drawings
The drawing submitted on 08/26/2020 is considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Dharia et al.(US 10366699 B1) in view of Lee et al.(US 2015/0081296 A1) further in view of Shah et al.(US 2021/0390948 A1).

Regarding Claims 1, 8, and 15, Dharia et al, teach:  A computer-implemented method comprising: receiving an audio data generated by a computing device (Fig.3, Electronic device 102 or Electronic device 302)operating in a sleep mode (Col 2, lines 59-64, For instance, during a first path, and when the electronic device is operating in the standby mode, the first circuit may receive at least one audio signal generated by the microphone(s) of the electronic device. The first circuit can then analyze the audio signal to determine the energy levels at the electronic device. Col 10, line 38 to Col 11, line 38, The standby mode may include low power sleep state, sleep mode, suspend mode, suspend to ram mode, hybrid sleep mode, and hibernation mode. During a first path, when the electronic device 302 is operating in the standby mode, the microphone(s) 308 of the electronic device 302 may continue to receive sound from an environment in which the electronic device 302 is located. The microphone(s) 308 may then generate at least one audio signal 310 that represents the sound and output the audio signal 310 to a first audio processing component 312. The first audio processing component 312 can process the audio signal 310 using similar techniques as the audio processing component 108 described above.); in response to detecting a potential wake word in the received audio data, calculating a wake word confidence score (a score indicating a likelihood that the audio signal represents a wakeword) associated with an accuracy of the detected potential wake word ; and in response to the calculated wake word confidence score exceeding the retrieved wake word threshold, activating a wake mode of the computing device (Col 4, lines 44-63, The first energy level component can continue to perform the above calculations using frames of the audio signal being received by the microphone(s) until the electronic device and/or the second circuit switches from operating in the standby mode to operating in the active mode. For instance, the first wakeword detection component of the first circuit may analyze the audio signal to determine that the audio signal represents a wakeword. In some instances, to determine that the audio signal represents a wakeword, the first wakeword detection component analyzes the audio signal to determine a likelihood that the audio signal represents the wakeword. If the likelihood exceeds a predetermined threshold, the first wakeword detection component can determine that the audio signal represents the wakeword and, in response, output a signal to activate the second circuit (e.g., a switch signal). The second circuit can include an activation circuit that activates the second circuit when receiving the signal from the first circuit. Once activated, the second circuit can start calculating the energy levels at the electronic device. Col 20, lines 43-49, In certain instances, an expression detector of each electronic device 402 may be configured to analyze the audio signal to produce a score indicating a likelihood that the wakeword is represented in the audio signal. The expression detector then compares the score to a threshold to determine whether the wakeword will be declared as having been spoken.)).
Dharia et al, do not teach: processing the received audio data to determine a context associated with a user of the computing device, wherein the determined context includes determining at least one interaction between the user of the computing device and a surrounding environment of the computing device; retrieving a wake word threshold, wherein the wake word threshold is determined based on the context associated with the user of the computing device.
Lee et al. teach: processing received audio data to determine a context associated with a user of the computing device(a user the mobile device is driving the vehicle while the mobile device is placed on a passenger seat of the vehicle), wherein the context includes determining at least one interaction between the user of the computing device and a surrounding environment of the computing device ([0024] FIG. 1 illustrates a mobile device 110 configured to adjust a detection threshold for activating a voice assistant function when a context of the mobile device 110 is determined to be in a vehicle 130, according to one embodiment of the present disclosure. In this illustrated embodiment, a user 120 of the mobile device 110 is driving the vehicle 130 while the mobile device 110 is placed on a passenger seat of the vehicle 130. The mobile device 110 of FIG. 1 may be a smartphone equipped with a speech recognition function for recognizing speech of a user in an input sound. [0029] In some embodiments, the detection threshold is set initially to a predetermined value (e.g., a default value) and then adjusted based on a change in a context of the mobile device 110. With reference to FIG. 1, the mobile device 110 is configured to determine a context based on context data from various sensors such as a sound sensor, a global positioning system (GPS), and an accelerometer. For example, the sound sensor of the mobile device 110 may capture environmental traffic noises, including an engine sound and road noise, as an input sound. [0054] The received input sound stream is also provided to the threshold adjustment unit 684 in the DSP 680 as context data. [0060] In determining the context of the mobile device 110, the context inference unit 810 may infer the context from the input sound, the sensor data, the notifications, the current time, or any combination thereof.); retrieving a wake word threshold (adjusted detection threshold), wherein the wake word threshold is determined based on the context associated with the user of the computing device ([0027] The mobile device 110 may be configured to detect a target keyword based on a detection threshold to ensure a desired confidence level. In one embodiment, the mobile device 110 calculates a degree of similarity (or a keyword matching score) between an input sound and the target keyword and compares the degree of similarity with the detection threshold. In calculating the degree of similarity, a preset sound model for the target keyword may be used. If the degree of similarity between the input sound and the target keyword (or the sound model) exceeds the detection threshold, the mobile device 110 detects the target keyword in the input sound and activates the voice assistant function. [0029] In some embodiments, the detection threshold is set initially to a predetermined value (e.g., a default value) and then adjusted based on a change in a context of the mobile device 110. With reference to FIG. 1, the mobile device 110 is configured to determine a context based on context data from various sensors such as a sound sensor, a global positioning system (GPS), and an accelerometer. For example, the sound sensor of the mobile device 110 may capture environmental traffic noises, including an engine sound and road noise, as an input sound. [0048] For example, the contexts and the associated detection threshold values may be stored as a lookup table or a database structure. In the case of the lookup table, the threshold adjustment unit 684 may access the table using a determined context as an index to obtain the associated detection threshold value.).
Therefor it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Dharia et al. to include the teaching of Lee et al. above in order to detects a target keyword from the input sound stream based on the adjusted threshold (Abstract).
Dharia et al. in view of Lee et al. do not teach:  in response to detecting a number of ameliorative actions performed by the user to reduce a functionality of the computing device in the activated wake mode, increasing the retrieved wake word threshold for the context associated with the user of the computing device.
Shah et al. teach: in response to detecting a number of ameliorative actions performed by the user to reduce a functionality of the computing device in the activated wake mode ( the user 10 of the user device 102 may set and/or adjust the false hotward acceptance rate threshold 240), increasing the retrieved wake word threshold (increase the value of the hotword detection threshold 134) for the context associated with the user of the computing device ([0040] For instance, the system may increase the value of the hotword detection threshold in order to decrease the sensitivity of the first stage hotword detector so that occurrences of future false acceptance instances are reduced/eliminated. [0051] In some implementations, when the false acceptance rate 230 exceeds the false acceptance rate threshold 240, the hotword detection threshold adjuster 200 increases a value of the hotword detection threshold 134. That is, the probability score 132 required to detect the presence of a hotword in the streaming audio 118 increases, thus making false acceptance instances 210 less likely. The hotword detection threshold adjuster 200, in some examples, adjusts or changes the false acceptance rate threshold 240 based on the adjusted hotword detection threshold 134. In some configurations, the user 10 of the user device 102 may set and/or adjust the false acceptance rate threshold 240.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Dharia et al. in view of Lee et al. to include the teaching of Shah et al. above in order to reduce or eliminate occurrences of false wakeword/hotword detection by the system.

Regarding Claims 2, 9, and 16 Dharia et al, teach: The method of claim 1, further comprising: in response to the calculated wake word confidence score being less than the retrieved wake word threshold, maintaining the sleep mode of the computing device (See rejection of claim 1 and Col 2, lines 40-56, Therefore, in order to conserve power, the electronic device may cause the first circuit to continue operating while the electronic device and the second circuit are operating in the standby mode. Additionally, once the electronic device switches from operating in the standby mode to operating in the active mode, the electronic device may cause the second circuit to activate (e.g., switch from operating in the standby mode to operating in the active mode). Col 10, line 38 to Col 11, line 38, The standby mode may include low power sleep state, sleep mode, suspend mode, suspend to ram mode, hybrid sleep mode, and hibernation mode.  Col 4, lines 44-63,  In some instances, to determine that the audio signal represents a wakeword, the first wakeword detection component analyzes the audio signal to determine a likelihood that the audio signal represents the wakeword. If the likelihood exceeds a predetermined threshold, the first wakeword detection component can determine that the audio signal represents the wakeword and, in response, output a signal to activate the second circuit (e.g., a switch signal). The second circuit can include an activation circuit that activates the second circuit when receiving the signal from the first circuit. OR See Lee et al. [0052] If the keyword score for the processed sound feature is greater than the detection threshold (which may also be referred to as a threshold keyword score), the voice activation unit 686 detects the input sound stream as the target keyword. Upon detecting the target keyword, the voice activation unit 686 generates and transmits an activation signal to turn on the voice assistant unit 688, which is associated with the target keyword.).

Regarding Claims 3, 10, and 17:  The method of claim 1, wherein the audio data generated by the computing device comprises at least one audio signal detected in a surrounding environment of the computing device (See Lee et al. teaching in rejection of claim 1).

Regarding Claims 4, and 11: The method of claim 1, further comprising: concurrently processing the received audio data to detect the potential wake word and determine the context associated with the user of the computing device (See rejection of claim 1).

Regarding Claims 5, 12, and 18:  The method of claim 1, further comprising: in response to determining the context associated with the user, dynamically modifying the wake word threshold to match the determined context (See rejection of claim 1).

Regarding Claims 6, 13, and 19: The method of claim 1, further comprising: continuously receiving the audio data detected in a surrounding environment of the computing device; and processing the continuously received audio data in real-time to detect a current context associated with the user in relation to the surrounding environment of the computing device (See rejection of claim 1).

Regarding Claims 7, 14, and 20: The method of claim 1, further comprising: identifying at least one audio event based on an extracted feature from the received audio data; and determining the context based on the identified at least one audio event (See rejection of claim 1 and Lee et al. teaching: [0050] If the received input sound stream is determined to be sound of interest, the speech detector 682 activates the voice activation unit 686 and the received input sound stream is provided to the voice activation unit 686. [0051] As the input sound stream is received, the voice activation unit 686 may sequentially extract a plurality of sound features from the input sound stream. [0052] In one embodiment, the greatest score among the determined scores may be used as a keyword score for the processed sound feature. If the keyword score for the processed sound feature is greater than the detection threshold (which may also be referred to as a threshold keyword score), the voice activation unit 686 detects the input sound stream as the target keyword. [0054] The received input sound stream is also provided to the threshold adjustment unit 684 in the DSP 680 as context data. [0060] In determining the context of the mobile device 110, the context inference unit 810 may infer the context from the input sound, the sensor data, the notifications, the current time, or any combination thereof. [0070] The extracted sound features are provided from the feature extractor 1110 to the keyword score calculation unit 1120. Upon receiving each sound feature, the keyword score calculation unit 1120 determines a keyword score for the sound feature.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Shah et al.(US 11355102 B1) teach: In some embodiments, the user device 110 may raise or lower the threshold in response to a request from the user and/or upon determining that a number of false-positive and/or false-negative detections of the wakeword is less or greater than a threshold (Col 16, lines 45-56). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656